Citation Nr: 1623125	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and marijuana abuse. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1970 to June 1972.  He received decorations including the Vietnam Service Medal with One Star and the Vietnam Campaign Medal with Device.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD with alcohol dependence and marijuana abuse is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment with nightmares; anxiety; hypervigilance; exaggerated startle response; suspiciousness; irritability and frequent outbursts of anger; impairment of short and long-term memory (e.g. impairment of retention of highly learned material and forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting; it is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  



CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating greater than 50 percent for PTSD with alcohol dependence and marijuana abuse have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As  preliminary matter, the Board acknowledges that in November 2014, the Texas Veterans Commission (TVC) entered its appearance as the Veteran's representative.  For a period of time prior to November 2014,  J. M. W. was the Veteran's authorized attorney.  However, in January 2015, attorney J. M. W. submitted additional evidence pertaining to the appeal, namely an April 2014 private provider's PTSD Disability Benefits Questionnaire (DBQ) on behalf of the Veteran.  Given that the April 2014 private psychiatric evaluation was performed with the consent of the Veteran, it is reasonable to conclude that the Veteran consented to J. M. W.'s involvement with respect to the April 2014 PTSD DBQ.  Further, as discussed below, the April 2014 PTSD DBQ shows evidence that is favorable to the Veteran's appeal.  Accordingly, the Board will consider the private medical evidence dated in April 2014 as submitted by the Veteran.  

Furthermore, because the Board received this private medical evidence in January 2015, less than 90 days after certification of the appeal to the Board, the Board may accept this additional relevant evidence for consideration.  Further, because the Veteran's Form 9 was filed after February 2, 2013, initial AOJ review of this additional relevant evidence is automatically waived.  

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  

The RO provided pre-adjudication notice by letter in May 2010, which discussed the evidence necessary to support the underlying claim for entitlement to service connection for PTSD.  Because entitlement to service connection for PTSD with alcohol dependence and marijuana abuse has been granted and an effective date and initial rating have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2011, March 2012 (with an addendum opinion in April 2012), and June 2014.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other evidence of record are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD with alcohol dependence and marijuana abuse is currently rated as 50 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran's PTSD with alcohol dependence and marijuana abuse is currently rated under DC 9411.  The Board acknowledges that the Veteran has also been diagnosed with nonservice-connected depressive disorder in addition to the service-connected PTSD with alcohol dependence and marijuana abuse, and the June 2014 VA examination suggests that symptoms of depressive disorder and PTSD may be separately attributable.  See June 2014 VA examination (stating that the symptoms attributable to depression includes sadness, depressed mood, reduced interest "but unclear if it is substance related"; noting that emotional distancing and anhedonia is not separately attributable to each diagnosis).  However, given that the June 2014 VA examination also reflects that the Veteran has symptoms of depressed mood and disturbances of motivation and mood attributable to PTSD, and the June 2014 VA examiner noted that the depressed is at least as likely caused by the PTSD, the Board concludes that it is not possible to differentiate what symptoms are attributed to the diagnosis of PTSD and depressive disorder.  Therefore, the Board must consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD with alcohol dependence and marijuana abuse.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Veteran is competent to report his symptoms, and the Board finds that the Veteran's reports as to his contemporaneous symptoms are credible.  Further, the Veteran's family members and wife are competent to report their observations of the Veteran, and the Board finds that such reports are credible.  

For the entire period on appeal, the evidence shows that the Veteran's service-connected PTSD with alcohol dependence and marijuana abuse is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment with nightmares; anxiety; hypervigilance; exaggerated startle response; suspiciousness; irritability and frequent outbursts of anger; impairment of short and long-term memory (e.g. impairment of retention of highly learned material and forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See e.g., January 2011, March 2012, and June 2014 VA examinations; April 2014 private DBQ and evaluation; April 2010 claim; May 2010 Veteran statement; February 2012 statements from the Veteran's mother and wife; VA treatment records from May 2011 to September 2013.  

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  For example, speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene are not shown by the evidence during the appeal period.  See January 2011, March 2012, and June 2014 VA examinations; VA treatment records from May 2011 to September 2013 (consistently showing hygiene and grooming within normal limits; showing normal and articulate speech).  

The Board acknowledges that the Veteran has reported a history of passive thoughts of suicide.  See January 2011 VA examination.  However, the remainder of the medical evidence shows that the Veteran denies suicidal ideation.  See e.g., VA treatment records from May 2011 to September 2013 (consistently denying suicidal ideation); April 2014 private DBQ; June 2014 VA examination.  Therefore, suicidal ideation is not shown during the appeal period.  

The Board acknowledges that the Veteran does have obsessional rituals such as checking on doors and locks and checking the periphery of his environment.  See January 2011 VA examination.  However, there is no indication that these rituals interfere with the Veteran's routine activities.  See e.g., March 2012 VA examination (Veteran reported that on a typical day, he spends his time with friends or helping out around the house and watching tv; reporting that he goes to church regularly; indicating no interference with his daily activities due to obsessional rituals); June 2014 VA examination (reporting that his typical day consists of watching tv and reported that it is "boring what I do"); see also VA treatment records from May 2011 to September 2013 (reporting suspiciousness but indicating no obsessional rituals).  Based on this evidence, obsessional rituals which interfere with routine activities are not shown during the appeal period. 

The Board also acknowledges that the Veteran was once noted as having slowness of thought.  See January 2011 VA examination.  However, impaired abstract thinking was not shown then, and the remainder of the extensive medical evidence shows that the Veteran's speech, though processes, and thought content are within normal limits during the appeal period.  Id.; see e.g., VA treatment records from May 2011 to September 2013 (consistently showing articulate and normal speech and coherent and logical thought processes); June 2014 VA examination (noting that Veteran's thoughts are organized and goal-directed).  Based on this evidence, the Board finds that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of thinking.  

The Board acknowledges that the Veteran has a history of passive thoughts of homicide and a history of getting into fights prior to the appeal period, and one episode of domestic violence and homicidal ideation against his wife.  See e.g., January 2011 VA examination (reporting history of getting into fights); September 2013 VA treatment record (Veteran reported that he was jailed for domestic violence and that he has homicidal ideation towards his wife).  However, during the appeal period, the evidence shows that the Veteran does not act on his thoughts of physically hurting others; there is no indication that the Veteran has gotten into any other physical altercations during the appeal period other than the below-discussed altercation with his wife; the probative medical evidence consistently indicates that the Veteran's judgment is within normal limits.  See e.g., January 2011 VA examination (showing judgment with in normal limits); VA treatment records from May 2011 to September 2013 (consistently showing insight intact and within normal limits; Veteran reporting that his thoughts of hurting others scares him and indicating no fights during the appeal period besides the one instance of domestic violence with his wife); June 2014 VA examination (noting that Veteran's insight and judgment are within normal limits; reporting that he sometimes thinks about hurting somebody, but noting no plan to hurt others).  The Board finds that it is significant that even during the below discussed episode of homicidal ideation towards his wife, the Veteran presented himself to VA for treatment because he did not want to kill anybody.  See September 2013 VA treatment records.  

The Board acknowledges that in the April 2014 private DBQ, Dr. H.-G. checked the box indicating that the Veteran has impaired judgment.  However, directly below this checked box, Dr. H.-G. stated that the Veteran's judgement is average based on the mental status examination interview performed by that examiner.  Based on this inconsistency, the Board finds that this checked box indicating impaired judgement has no probative value and that the finding of average judgement is probative as it was based on the actual mental status examination performed at the time the report was prepared.

For these reasons, though the evidence shows unprovoked irritability and angry verbal outbursts, the evidence does not show impaired impulse control with periods of violence during the appeal period.  Also, on review, the Veteran's symptoms are not shown to be of a severity, frequency, and duration so as to result in deficiency in the area of judgment.  

The Board also acknowledges that the Veteran is socially isolated, that he has difficulty in establishing and maintaining effective relationships, and that he has difficulty maintaining family role functioning due to his symptoms such as disturbances of mood, irritability, and frequent angry outbursts.  See January 2011 VA examination; May 2010 statement from Veteran's mother (stating that the Veteran lives and sleeps in the garage, he is irritable with her, and he does not eat with the family); February 2012 statement from the Veteran's wife (reporting that the Veteran will sometimes stay in his room and he does not like to be around others); July 2012 VA primary care note (Veteran reported stress at home with his wife and her kids); June 2014 VA examination (Veteran reported that he avoids crowds and likes to be by himself).  The Board also acknowledges that the Veteran has reported that his relationships with family members and friends have failed and that he has no relationship with his daughter and grandchildren.  See March 2012 VA examination; May 2010 Veteran statement (stating that he has tried to have a relationship with friends and with family, but these relationships have failed).  

However, given that the evidence shows that the Veteran maintains long-term supportive relationships with at least some of his family members; that the Veteran himself reports that he has a good group of friends, two long-time close friends, and is connected to his religious community; and, that he married his significant other of more than 20 years during the appeal period, the Board does not find that the Veteran has an inability to establish and maintain effective relationships.  See e.g., January 2011 VA examination (Veteran came to the examination accompanied by his sister, his brother, and his brother's wife; Veteran reported that he is reasonably close to his daughter and three grandchildren, and that he is close to one sister and one brother); June 2011 VA treatment record (Veteran reported that he is marrying his significant other of 20 years later in June); June 2011 marriage certificate; December 2011 VA treatment record (Veteran reported that his wife stabbed him in August 2011, and that he finds her as supportive and reported no problems in relationship today); March 2012 VA examination (reporting that he has a pretty good relationship with his wife and that she is supportive, despite their arguments and one incident in which his wife stabbed him; showing that though the Veteran reports that he does not have a relationship with his grown daughter and his grandchildren, he speaks with his daughter on the phone and he sees one of his granddaughters at least every few days and has a good relationship with her; reporting that he sees his siblings often and finds them supportive; reporting that he sees a good group of supportive friends at least twice a week; reporting that he goes to church services regularly and is connected to his religious community); August 2012 VA treatment record (reporting monthly contact with his daughter; reporting that his relationship with his spouse is poor, but his relationships with the rest of his family, including his children and siblings, are good; reporting that he is in contact with two friends on a regular basis); January 2013 VA telephone encounter notes (Veteran reported that he is homeless because he is unable to find housing with his limited income and that he has been staying with a variety of friends and with his sister); June 2013 VA treatment record (reporting that he is living with his brother and he is still fearful of his wife); April 2012 private DBQ (Veteran reported that his sister is supportive and checks on him occasionally); June 2014 VA examination (Veteran reported having two friends who he has known for 15 years and reported attending church on Sundays).  Based on this evidence, the Board does not find that the Veteran has an inability to establish and maintain effective relationships.

The Board acknowledges that after the Veteran was stabbed by his wife in August 2011, his relationship with his wife worsened, he recurrently expressed fear of his wife during the appeal period, and the Veteran has since taken steps to obtain a divorce.  See e.g., April 2012 private DBQ and report (reporting that he is currently divorcing his wife and blames his relationship problems on PTSD); November 2012 VA treatment record; August 2012 VA treatment record (Veteran reported that he is having continued marital problems and that he did not  know that his wife had Schizophrenia before he married her; reporting that he is afraid she will hurt him again); September 2013 VA treatment records (Veteran reported homicidal ideation towards his wife and an incident of domestic violence); June 2014 VA examination (Veteran reported that he is getting a divorce).  However, on review, the Veteran is still able to maintain relationships with other family members such as his daughter and siblings despite his symptoms of PTSD.  Therefore, though the Veteran's marriage is shown to be impaired, deficiency in the area of family relations due to the Veteran's psychiatric symptoms is not shown by the evidence during the appeal period. 

The Board acknowledges that the Veteran has reported difficulty maintaining employment due to his difficulty with getting along with his supervisors and coworkers, and that he stopped working because of the same.  See e.g., January 2011 VA examination; May 2010 Veteran statement (stating that he has tried to stay on a job but this has failed); April 2014 private DBQ and evaluation report.  Given that the evidence does show that the Veteran has difficulty in establishing and maintaining effective work relationships; disturbances of motivation; and, difficulty in adapting to stressful circumstances (including work or a work-like setting), and given that the Veteran has not been employed full-time during the appeal period, the Board finds that the Veteran has deficiency in the area of work due to his symptoms.  However, the Board notes that the criteria for entitlement to a TDIU are distinct from the criteria for rendering an evaluation for a psychiatric disorder, and the Board has remanded the issue of TDIU for the reasons discussed below.  

The Board notes that the evidence shows depressed mood, anxiety, irritability, and frequent angry outbursts.  See January 2011 VA examination.  Further, the evidence shows near continuous depression which occasionally affects the ability to function, independently, appropriately, and effectively.  See January 2011 VA examination.  Based on this evidence, the Board finds that the Veteran does have deficiency in the area of mood due to his symptoms.  

Thus, the Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the areas of work and mood.  However, for the above reasons, and given that the Veteran does not have deficiencies in the areas of family relations, judgment, and thinking, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown.  

The Board acknowledges that the evidence shows occasional episodes where the Veteran's psychiatric symptoms are shown to be more severe than discussed above.  There is one episode in which the Veteran was arrested and jailed for domestic violence; and, during this episode, he presented himself for inpatient hospitalization from September 12 to 17, 2013 to treat his homicidal ideation.  See September 2013 VA treatment records.  At the time of hospitalization, Veteran reported that he had active thoughts of hurting his wife, and he reported a plan to get a gun and shoot his wife and then go shoot another individual who stole his money.  However, this episode of increased severity in psychiatric symptoms, including homicidal ideation, is shown to have been temporary and resolved.  See September 2013 VA treatment records (Veteran's homicidal ideation decreased in frequency and intensity with inpatient treatment, and on discharge, the Veteran denied active thoughts of hurting his wife and the man who took his money, and he denied homicidal thoughts); April 2014 private DBQ and report (Veteran denied current homicidal ideation). 

There are also four reported episodes of hallucinations shown in the evidence.  The Veteran reported to Dr. H.-G. in April 2014 that he has auditory and visual hallucinations of seeing shadowy figures and his decease parents, and hearing the voice of Vietnamese.  See April 2014 private DBQ.  The Board notes that this is the only occasion shown in the evidence during the appeal period in which the Veteran reports visual hallucinations.  The Board acknowledges that on two other occasions during the appeal period, the Veteran has reported that he hears voices of the Vietnamese.  See January 2011 VA examination and August 2012 VA treatment record (reporting auditory hallucinations from Vietnam).  The Board also acknowledges that on one occasion, the Veteran reported that he hears someone calling his name.  See February 2012 VA treatment record.  However, the Board finds that it is significant that the remaining extensive medical evidence, including the medical treatment records right after these reported instances of hallucinations, shows that the Veteran denies both auditory and visual hallucinations.  See VA treatment records from May 2011 to September 2013 (Veteran recurrently denies hallucinations and delusions); May 2011 VA treatment record (Veteran denied hallucinations after reporting them in January 2011); September 2012 VA treatment record (Veteran denied auditory hallucinations after reporting them in August 2012); June 2014 VA examination (Veteran denied hallucinations after reporting them in April 2014).  The Board acknowledges that in the April 2014 private DBQ, Dr. H.-G. checked the box indicating that that the Veteran has persistent delusions or hallucinations.  However, this finding is not supported by Dr. H.-G.'s own narrative report, which notes the Veteran's report to her of visual and auditory hallucinations, and this finding is inconsistent with the remaining medical evidence of record, which shows only three other reports of hallucinations.  Therefore, the Board finds that this checked box is of no probative value, and the Board finds that persistent delusions or hallucinations are not shown during the appeal period.  

On review, the Board finds that the evidence tends to indicate temporary and brief increases in severity in the Veteran's symptoms, namely one episode of physical violence towards his wife and four episodes of hallucinations, and that the Veteran's overall functional impairment resulting from the service-connected disability is consistent with the Veteran's current rating of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The Board acknowledges that in the April 2014 private DBQ, Dr. H.-G. checked the boxes indicating that that the Veteran has panic attacks more than once a week, inability to establish and maintain effective relationships, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, these checked boxes are not supported by Dr. H.-G.'s own narrative report, which states that the Veteran's sister is his greatest support system and that she checks on him; that the Veteran denies homicidal and suicidal ideation; that the Veteran has generalized anxiety but noting no episodes of panic attacks; and, that the Veteran performs his daily living tasks and maintains his household chores and financial affairs and that he is impaired only in that he is hypervigilant when in the grocery and that he showers two to three times week after being reminded by his sister.  Further, these checked boxes are inconsistent with the remaining evidence of record.  For these reasons, the Board finds that these aforementioned checked boxes are of no probative value, and panic attacks more than once a week, inability to establish and maintain effective relationships, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, are not shown.  

The Board also acknowledges that in the April 2014 private medical evaluation and DBQ, the Dr. H.-G. opined that the Veteran's level of impairment due to his symptoms is occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, and that this level of impairment has existed during the entire appeal period.  However, the determination as to whether the Veteran's psychiatric symptoms are so severe as to meet or approximate the criteria for 70 percent rating for PTSD is a factual conclusion that must be made with consideration of the nature and severity of the Veteran's symptoms.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board acknowledges that Dr. H.-G.'s assessment shows that the Veteran has social and occupational impairment due to his psychiatric symptoms, to include those symptoms noted in Dr. H.-G.'s report.  However, on review, the Board finds that the preponderance of the evidence is against findings that deficiencies in family relations, judgment, and thinking due to the Veteran's symptoms are shown, as discussed above. 

On review, the Board finds that the preponderance of the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  Thus, during the entire appeal period, the criteria for a disability rating of 70 percent have not been met or approximated, and a disability rating greater than 50 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

Further, during the appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 50 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 50.  See January 2011 VA examination.  A GAF score of 50 reflects reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Though this GAF score of 50 shows serious symptoms, this score alone does not demonstrate that the Veteran has symptoms of a severity, frequency, and duration that are contemplated by the rating of 70 percent.  The Board also notes that the remainder of the Veteran's GAF scores are higher than 50, thus reflecting an overall disability picture with at worse moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See VA treatment records from May 2011 to September 2013 (showing GAF scores of 55-65); March 2012 VA examination (showing GAF score of 62).  Further, the Veteran's GAF scores alone do not reflect the level of occupational and social impairment contemplated by the 70 percent rating, and for the reasons discussed above, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, is not shown by the evidence.  

At no point during the appeal period have the criteria for a rating greater than 50 percent been met for PTSD with alcohol dependence and marijuana abuse.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD with alcohol dependence and marijuana abuse, which is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment with nightmares; anxiety; hypervigilance; exaggerated startle response; suspiciousness; irritability and frequent outbursts of anger; impairment of short and long-term memory (e.g. impairment of retention of highly learned material and forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no medical evidence or lay allegation of additional symptoms or disability that have not been attributed to a specific service-connected disability.  The Veteran is currently evaluated for PTSD, rated as 50 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability do not adequately describe or reflect his symptomatology.  Further, at this time, the Veteran is not service-connected for any other disabilities at this time.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is  therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial disability rating greater than 50 percent for PTSD with alcohol dependence and marijuana abuse is denied.


REMAND

The Veteran has reported that his service-connected PTSD as well his nonservice-connected physical disabilities have precluded his ability to work for the entire appeal period.  See e.g., January 2011 VA examination (Veteran reported that he last worked in 1991 and that he stopped working because he was having problems with people); February 2012 Form 21-8940 (reporting that his PTSD alone precludes his ability to work); February 2012 Veteran statement (reporting that due to all his health problems, he cannot do his work as a mechanic properly; reporting that he has problems standing for long, lifting heavy objects, bending over; reporting joint pain and back pain; reporting that his enlarged heart causes him to be weak, tired, and out of breath when walking too far); June 2014 VA examination (reporting that he stopped working as a mechanic because he could not do physical labor anymore due to his back disability); see also SSA Disability Determination and Transmittal (granting SSA disability benefits for a back disability and for PTSD). 

The Board notes that the appeals regarding entitlement to service connection for a back condition, joint pain, hepatitis C, and enlarged heart are, at least in part, currently pending the scheduling of a hearing before the Board.  Because the Veteran's combined schedular evaluation depends on whether any of these physical disabilities is granted service connection and on the impact of any such service-connected physical disability on the Veteran's ability to work, the Board remands the issue of entitlement to a TDIU as inextricably intertwined with these appeals for entitlement to service connection for a back condition, joint pain, hepatitis C, and enlarged heart. 

Accordingly, the case is REMANDED for the following action:

1. Complete any additional development that is deemed warranted for the issue of entitlement to a TDIU, to include, if necessary, the appropriate VA examination regarding TDIU.  

Note that the matter of entitlement to TDIU is intertwined with the appeals regarding service connection for a back condition, joint pain, hepatitis C, and enlarged heart.

2. Afterwards, readjudicate the matter of TDIU on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter of entitlement to TDIU is intertwined with the appeals regarding entitlement to service connection for a back condition, joint pain, hepatitis C, and enlarged heart.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


